   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 1 of 15 PageID #:856




                UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
__________________________________________
                                          :
SECURITIES AND EXCHANGE                   :
COMMISSION,                               :
                                          :
                  Plaintiff,              :
                                          :  CASE NO. 19-cv-6473
            v.                            :
                                          :  Hon. Sharon Johnson Coleman
SBB RESEARCH GROUP, LLC, et al.,          :
                                          :  Magistrate Judge Shelia Finnegan
                  Defendants.             :
_________________________________________ :

        PLAINTIFF SEC’S MOTION FOR PROTECTIVE ORDER
REGARDING UNRELATED EXAMINATIONS, SEC EMPLOYEE STATEMENTS,
          AND SETTLEMENTS WITH OTHER DEFENDANTS

       Plaintiff U.S. Securities and Exchange Commission (“the SEC”), pursuant to Rule

26(c) of the Federal Rules of Civil Procedure, respectfully requests the entry of a protective

order on the subjects described below. In support of its motion, and in lieu of a supporting

memorandum, the SEC states as follows:

                              PRELIMINARY STATEMENT

       Under Fed. R. Civ. P. 26(b)(1), discovery is limited to matters that are both relevant

to the parties’ claims and defenses, and proportional to the needs of the case. Defendants’

discovery requests blow through that standard by asking the SEC to: (a) scour its archives

for the past 11 years for records from thousands of unrelated (and highly confidential)

examinations; (b) produce communications related to the SEC’s settlement of claims against

SBB’s auditor (including claims from a separate, unrelated enforcement matter); and (c)

search for (and produce) documents and public statements of any SEC employee over the




                                               1
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 2 of 15 PageID #:857




past seven years on the subject of structured note valuation or the GAAP provisions

identified in the SEC’s Complaint.

       Defendants have not articulated a proper basis for forcing the SEC to probe eleven

years of unrelated exams and sift through seven years of public statements by SEC

employees. Defendants do not claim that they relied on any prior SEC exams or public

statements in creating or using the valuation model at the heart of their alleged fraud. Nor

do they have any credible argument that a prior exam finding, or out of court statement by

an SEC employee relates to the SEC’s claims in this case. Instead, Defendants appear to be

fishing for some inconsistency in the SEC’s actions and statements over the past 11 years or

for some yet undefined misconduct by the SEC in settling claims against SBB’s auditor. In

short, Defendants are desperately hoping to find something … anything … to make this case

about the SEC’s actions rather than their own alleged fraud.

       This Court should not let the Defendants engage in such a speculative and wide-

ranging fishing expedition. SBB’s discovery requests take us far afield from the facts of this

case. Their proposed detours into unrelated exams and confidential settlement negotiations

are unrelated to the central questions of this case, which are:

           •   Did SBB lie to investors and its auditor when it told them its valuation model
               met the requirements of GAAP?

           •   Did SBB misrepresent Fund performance to existing and prospective
               investors?

           •   Did SBB promptly tell its auditor about the SEC’s concerns regarding their
               model for valuing the option component of the Funds’ investments?

       The answers to those questions will be found by focusing the parties’ time, attention

and resources on the facts of this case – not by forcing the SEC to rummage through

thousands of unrelated matters and seven years of public statements. And, even if these


                                               2
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 3 of 15 PageID #:858




fishing trips could land some marginally relevant information, the burden imposed on the

SEC by SBB’s facially overbroad requests is completely disproportionate to the needs of this

case. Accordingly, the SEC respectfully requests that the Court enter a protective order

relieving the SEC from having to respond to the discovery requests identified below.

            PROCEDURAL BACKGROUND AND LR 37.2 STATEMENT

       On September 30, 2019, the SEC sued SBB – an investment adviser to several hedge

funds (the “Funds) – and two of its officers, Samuel Barnett, and Matthew Aven. The SEC

has alleged that the Defendants engaged in a multi-year fraudulent scheme to manipulate

the net asset value of securities held the Funds. (See Dkt #1.) In summary, the Complaint

alleges that Barnett, Aven, and SBB rigged SBB’s model for valuing the option component

of the Funds’ structured note investments (the “Model”). (Id. ¶¶ 1-12.) The SEC has alleged

that the Model, by design, inflated the Funds’ performance, creating a false track record that

SBB then marketed to prospective investors. (Id. ¶¶ 33-62.) As part of that fraud,

Defendants: (1) misled investors and SBB’s auditor, falsely claiming that SBB had valued

the Funds’ securities according to GAAP (when Defendants intentionally deviated from

industry practice when creating the Model), (2) deceived prospective investors in marketing

materials for its flagship fund, and (3) after SBB changed its valuation practices, failed to

disclose to investors the revised (and materially reduced) Fund values. (Id. ¶¶ 1-12.)

       The SEC and Defendants have exchanged written discovery requests, including

requests for production and interrogatories. On matters relating to the examination and

investigation of SBB, the SEC has produced the non-privileged portion of its investigative

file, including over 163,000 documents it obtained during the investigation and over 5,000




                                                3
    Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 4 of 15 PageID #:859




pages of on-the-record investigative testimony taken by SEC staff. The SEC also has

provided 56 pages of narrative responses to Defendants’ contention interrogatories.

       The SEC objected that SBB’s requests targeting seven years of documents and public

statements of the SEC’s current and former employees -- and 11 years of unrelated exams --

were overbroad, unduly burdensome and disproportionate to the needs of this case. 1 (Ex. A,

SEC Resp. to SBB Doc. Req.; Ex. B, SEC Resp. to SBB Interrogatories.) As required by LR

37.2, the Parties have met and conferred by teleconference on multiple occasions regarding

these requests, including on July 1, 2021, and have confirmed that they are at an impasse.

                                          ARGUMENT

       In a letter to the SEC, SBB offered a series of strained theories for how previous

examinations of unrelated entities, unrelated cases against SBB’s auditor, and prior

statements by any of the thousands of SEC employees could be relevant to this case. (Ex. C,

Discovery Letter from SBB to SEC.) For the most part, these theories do not relate to the

facts of this matter, but rather amount to speculation that, over the past 11 years, someone

at the SEC has said or done something inconsistent with the SEC’s allegations in this case.

(See Id. at 2-3.) But, even if such an expanded view of relevancy had any merit, “beat[ing]

the drum of relevancy … [is] not good enough.” Noble Roman’s Inc. v. Hattenhauer Dist. Co.,

314 F.R.D. 304, 311 (S.D. Ind. 2016). With the 2015 amendments to FRCP 26, discovery

requests must also be proportional. See, e.g., Motorola Solutions, Inc. v. Hytera Comm. Corp.,

365 F.Supp.3d 916, 923-24 (N.D. Ill. 2019). Fishing expeditions do not qualify. In fact,



1
  Defendants do not hold themselves to the same standard regarding the proper scope of discovery.
While requesting that the SEC burrow through thousands of unrelated exams, Defendants have
refused to search their own personal emails to find relevant communications with investors relating
to this case. Defendants’ failure to search their email is the subject of a motion to compel that the
SEC will file shortly.


                                                  4
     Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 5 of 15 PageID #:860




courts routinely reject efforts to probe into facially unrelated matters despite the theoretical

“possibility” that discovery will unearth something relevant. See, e.g., Buonavolanto v. LG

Chem, Ltd., 2019 WL 8301068, *3 (N.D. Ill. Mar. 8, 2019) (granting motion for protective

order, holding that defendants’ subpoenas of 62 non-parties for documents related to similar

injuries “fail the proportionality test”); Naini v. King County Pub. Hosp. Dist. No. 2, 2019 WL

6877926, *2 (W.D. Wash. Dec. 17, 2019) (in wrongful termination case, granting motion

for protective order in part, holding that plaintiff’s discovery requests regarding the

departure of non-party employees is a “classic fishing expedition” and “the theoretical

possibility” that the departures “could somehow be relevant is not enough”); City of South

Bend Ind. v. Illinois Union Ins. Co., 2017 WL 9856736, *2 (S.D. Ind. Dec. 8, 2017) (denying

motion to compel in part, holding that requests seeking litigant’s interpretation of similar

policy language in unrelated matters “is the very definition of an improper discovery fishing

expedition, which by definition fails to satisfy the proportionality requirements”).

        Here, each of the requests identified below fails the relevancy and proportionality

requirements of Fed. R. Civ. P. 26(b)(1) by a wide margin.

A.     SBB’s Request For Information About Prior Examinations Involving SEC
       Staff Members Who Worked On The SBB Exam (SBB Interrogatory #2):

       The defects in SBB’s valuation model were first discovered when the SEC’s

examination staff conducted a routine exam of SBB starting in October 2014. (Dkt. #1 ¶¶

63-64.) Like any SEC-registered investment adviser, SBB was subject to periodic compliance

examinations by the SEC to ensure that it operated consistent with applicable laws and

regulations. This typically involves a comprehensive review of the registered adviser’s

operations. Among other things, the adviser’s principals are interviewed, custodial

arrangements and financial statements are scrutinized, and examiners review whether


                                                5
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 6 of 15 PageID #:861




investors are given accurate information regarding the value and performance of their

investments. Starting in October 2014, several SEC staff -- including a subject-matter

specialist in valuation – examined SBB’s operations. SBB’s valuation practices raised a red

flag because their valuation model did not appear to comply with GAAP.

       In March 2016, the SEC’s exam staff sent SBB a formal deficiency letter describing

the various problems with SBB’s valuation model. The SEC’s letter warned SBB that several

key aspects of SBB’s model for valuing the option component of SBB’s structured notes had

no basis in industry practice or established option valuation principles. (Id. ¶ 68.) As it

relates to fact discovery, the examiners’ testimony is relevant to establish that: (a) the SEC

raised concerns about the SBB’s valuation Model; (b) the SEC’s concerns were expressed as

early as October 2014; (c) the nature of the concerns raised; (d) SBB failed to share the

SEC’s deficiency letter with its auditor until months later; (e) SBB eventually changed its

valuation practices, resulting in reduced valuations and the refund of management fees to

investors; and (f) SBB did not tell investors the truth about changes to valuations and the

refund of fees. While some of the SEC’s staff may also be able to offer opinion testimony

based on their training and experience, the schedule for disclosing opinion witnesses under

Fed. R. Civ. P. 26(a)(2) has not yet been set.

       In their Interrogatory #2, SBB asks the SEC to identify each SEC staff member who

worked on the SBB exam – and the SEC has done so. (Ex. B at Int. #2.) But, SBB then asks

the SEC to identify each and every unrelated SEC exam those staff members have worked

on in their careers and -- for each of those unrelated exams: (a) name the entity that was

examined; (b) identify any deficiency memorialized in any deficiency letters; and (c) identify

any resulting SEC enforcement actions. (Id.) The SEC estimates that – in their combined




                                                 6
    Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 7 of 15 PageID #:862




110 years of experience at the SEC – the nine staff members identified by the SEC have

worked on approximately 2,400 compliance exams. None of them have anything to do with

the facts of this case.

       At the outset, the SEC notes that information related to these 2,400 non-public SEC

exams is highly confidential. The Investment Advisers Act of 1940 (the “Advisers Act”)

expressly provides that – except when the SEC brings an enforcement action against the

examined investment adviser, or if otherwise allowed by rule, SEC employees (1) “shall not

make public … the results of or any facts ascertained during any [examination],” and (2)

cannot “disclose to any person other than a member, officer, or employee of the

Commission any information obtained as a result of any such examination” without the

approval of the five-member Commission. 15 U.S.C. § 80b-10. This is a critical precaution.

During an exam, the SEC obtains highly sensitive information from registrants, including

information about investors, investment performance, fees, and trade secrets regarding

internal practices and trading strategies. Undoubtedly, some of these registrants are hedge

funds that compete with SBB. Defendants offer no reason for the Court to circumvent the

protections of the Advisers Act and force the SEC to turn over this trove of confidential

information to SBB.

       In any event, the information SBB seeks is not relevant. The exam staff’s findings in

other, unrelated exams bear no relation to the claims and defenses of this case. That an SEC

employee found a deficiency in an unrelated examination of a different investment adviser

does not make any of the SEC’s allegations – or SBB’s defenses – any more (or less) likely.

In its meet-and-confer letter to the SEC, SBB offers only one theory for the relevance of this

information. They argue that prior exams are relevant because “the SEC has made the



                                              7
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 8 of 15 PageID #:863




examiners’ “opinions a significant issue in this litigation.” (Ex. C at 6.) That is not the case.

During fact discovery, the exam staff’s testimony is relevant only to the extent that they

were percipient witnesses – i.e., they can testify about what they saw, what their concerns

were regarding SBB’s valuation practices, why they were concerned given the facts and their

experience, what they communicated to SBB, and how SBB reacted. The underlying issue

of whether they were correct – i.e., whether SBB’s model violated GAAP – will be

established through expert testimony (and SBB’s repeated admissions that they did not

consider GAAP in developing the model). If and when the SEC designates an examiner to

provide opinion testimony, the SEC will make any required disclosures pursuant to the

Federal Rules of Evidence and Fed. R. Civ. P. 26 during the expert discovery phase. In the

meantime, SBB’s discovery requests should stick to the facts.

       Even if information from these 2,400 unrelated exams was marginally relevant,

SBB’s interrogatory is wildly disproportionate to the needs of this case. The burden of

producing the requested information would be significant. Even using an optimistic estimate

for exhuming old case files – say, 15 minutes per exam to access the case file, locate any

relevant deficiency letter, review any related enforcement action, and transcribe the

requested information – it would take at least 600 hours to complete the task. Put more

starkly: an attorney working 24 hours a day without sleep or meal breaks would take almost

a month to satisfy SBB’s facially overbroad request.

       If SBB is curious about the SEC’s charges and settlements in unrelated enforcement

actions, those are publicly available and Defendants can search them using various online

databases (including SEC.gov, Westlaw and LEXIS). If SBB believes the SEC’s exam staff

lacks experience it can depose the SEC’s examiners and ask general questions about their



                                                8
     Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 9 of 15 PageID #:864




academic credentials, their experience at the SEC, their experience working with GAAP,

and the SEC’s process of consultation and review before deficiency letters are issued. But,

there is no basis for forcing the SEC to comb through 2,400 highly confidential, unrelated

exam files for the information that SBB seeks.

B.     The SEC’s Settlements With SBB’s Auditor (Document Request Definition #30,
       and Document Requests #1-5, 31):

       SBB attempts a further detour from the SEC’s claims by seeking discovery into

settlements between the SEC and SBB’s auditor, RSM, LLP (“RSM”) – both in this case

and in an entirely unrelated enforcement action. RSM – which has cooperation language in

its settlements with the SEC – audited SBB’s Funds from fiscal year (“FY”) 2013 through

FY 2017. In April 2019, RSM resigned and retracted its audit opinions. (See Dkt. #1 ¶¶ 108-

111 .) In its resignation letter, RSM indicated that SBB management had misled RSM about

(a) the nature (and basis) of its valuation model, (b) its use of different performance figures

for existing and prospective investors, and (c) the SEC’s deficiency letter. (Id. ¶ 110-11.)

       RSM’s role in this case is narrow. SBB has advised the SEC that it may assert

reliance on RSM’s advice in using its valuation Model for the option portion of its

structured notes. In that case, all that would matter is: (a) any advice RSM gave SBB

regarding the creation and use of the Model, and (b) the information SBB disclosed to RSM

about the Model and the SEC’s examination (which relates to whether SBB gave RSM

accurate information when requesting the purported advice). That second item also is

relevant to the SEC’s claim that SBB misled its auditor as part of its fraudulent scheme.

Aside from those communications, RSM’s other documents are not relevant. Nevertheless,

in an abundance of caution, the SEC has produced all documents that it gathered from




                                                9
    Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 10 of 15 PageID #:865




RSM as part of this case – over 9,400 documents related to its audits of SBB’s Funds and

over 2,700 pages of testimony from 10 RSM witnesses who worked on the SBB audits.

       Despite that production, SBB tries to muddy discovery in this case by asking the SEC

for settlement communications with RSM, including communications from the SEC’s

settlement of an entirely separate matter relating to RSM’s audit work for a different client:

Madison Capital Energy Income Fund I, LLP (the “MadCap Case”). 2 Critically, the

MadCap Case has no relation to this case. The MadCap Case involved audits (a) of a

different RSM client (with no relation to SBB), (b) over a different time period, (c)

conducted by different RSM audit staff, and (d) investigated by different SEC investigative

staff. The investigation culminated in an enforcement action involving different factual

allegations and alleged violations of different GAAP provisions. It did not involve an option

valuation model or structured notes.

       At the outset, the orders and consents which compose the SEC’s settlement with

RSM are public. If SBB wants to know the terms of the SEC’s settlements with RSM –

including the contours of any cooperation clause language – the terms are available for all to

see. If SBB wants to explore potential bias of RSM witnesses, “the best evidence of bias in a

cooperator’s testimony comes from the actual agreement he struck with the SEC” not from

the negotiations that led to the agreement. See SEC v. Gupta, 2012 WL 1592525, *1

(S.D.N.Y. May 1, 2012) (denying motion to compel documents concerning settlement

negotiations between the SEC and cooperating witnesses).




2
  Originally, SBB’s document requests asked for all documents related to the MadCap case. SBB has
since withdrawn its discovery requests except as it relates to the settlement of that unrelated case.


                                                 10
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 11 of 15 PageID #:866




       In addition, communications related to the SEC’s charging and settlement decisions

are not relevant to this case. By its very nature, the SEC’s settlement decisions regarding

defendants in other, unrelated cases are completely irrelevant to the claims and defenses in

this case. Their only purpose would be to create an inadmissible distraction.

       In fact, the SEC’s charging and settlement decisions in this case are irrelevant to the

question whether SBB violated federal securities law. Indeed, a jury would have no role in

evaluating the SEC’s investigation or decisions regarding who to charge and who to settle

with. See SEC v. True N. Fin. Corp., 10-cv-3995, Dkt. #323, at 7 (D. Minn. 2013) (granting

the SEC’s in limine and holding that “evidence as to Plaintiff’s so-called charging decision

shall be presumptively inadmissible” because the evidence “does not survive the Court’s

Rule 104 and Rule 403 analysis”); see also U.S. v. Armstrong, 517 U.S. 456, 463-64 (1996)

(“[t]he presumption of regularity” supports prosecutorial decisions and, “in the absence of

clear evidence to the contrary, courts presume that they have properly discharged their

official duties”); SEC v. Tiffany Indus., Inc., 535 F. Supp. 1167, 1168 (D. Mo. 1982)

(“[A]gencies engaged in prosecutorial or enforcement activities are provided a wide

discretion on when to file charges and against whom the charges should be instituted.”).

       Even if there were some limited evidentiary value in these settlement materials, the

value of any discovery would be far outweighed by the strong public policy of encouraging

full and frank discussions to settle disputes before this Court. See Gupta, 2012 WL 1592525

at *1 (in denying motion to compel production of settlement materials, holding that “any

limited probative value these negotiations may have is substantially outweighed by the

policy concern in protecting against unnecessary intrusions into the bargaining table”); see

also Washtenaw County Emp. Ret. Sys. v. Walgreen Co., 2019 WL 6108220 *4 (N.D. Ill. Nov.



                                              11
     Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 12 of 15 PageID #:867




15, 2019) (denying motion to compel production of settlement materials on proportionality

grounds in light of the limited evidentiary value and the strong policy of encouraging out-of-

court settlements embodied in Fed. R. Evid. 408).

        Straining to describe the relevance of these settlement materials, Defendants suggest

that the SEC’s settlement of the unrelated MadCap action may have involved some sort of

quid pro quo. (Ex. C at 2-3.) While it is unclear what the precise nature of this theory is, SBB

appears to suggest that the SEC staff assigned to the MadCap Case cut a deal with RSM in

exchange for RSM’s resignation as SBB’s auditor in this case. 3 (See id.) SBB’s sole basis for

such a serious accusation is that the RSM action settled at roughly the same time as the SEC

informed RSM that it was bringing an enforcement action against it in this case. (Id. at p.6.)

In short, Defendants hope that, if they are allowed to probe into the SEC’s settlements with

RSM they might find something helpful. This is exactly the sort of unfounded and

speculative “fishing expedition” that courts routinely reject. See City of South Bend, 2017 WL

9856736 at *2 (holding that “[t]he ‘you never know what you could find’ argument

presented by the [p]laintiffs is the very definition of an improper fishing expedition”).

C.      Other Exams Involving Valuation Issues (SBB’s Document Request #32):

        In perhaps its most audacious request, SBB asks that the SEC produce all closing

letters, responses, and correspondence related to any SEC exam over the past eleven years

that relate in any way to “the valuation of structured notes; and the application of ASC 820

and/or FAS 157.” (Ex. A at Req. #32.) The request is incredibly broad. The SEC oversees




3
 Defendants’ theory of collusion appears to be intentionally vague, and designed to avoid making
any direct accusation that Defendants are not prepared to support.




                                                12
     Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 13 of 15 PageID #:868




28,000 registered entities – all subject to periodic examination (or examination for cause). It

has conducted approximately 9,000 examinations in the past three years alone. 4 SBB asks

that the SEC search through thousands of exams, and produce documents from the ones

that the SEC believes have any relationship to the valuation of structured notes or ASC 820.

This request is disproportionate for the same reasons as Interrogatory #2 (see above p. 5-9)

except that this request is even more burdensome. Using the same rosy estimate for

exhuming old files – 15 minutes per exam – it would take at least 2,250 attorney hours to

produce the requested information for just the past three years. Assuming such efficiency, an

attorney working 24 hours a day without rest or food breaks would take over three months

to satisfy less than a third of SBB’s request. This is facially disproportionate to the needs of

this case.

D.      All SEC Documents and Public Statements Related to the Valuation of
        Level 3 Assets (SBB Document Request #33):

        In its Document Request No. 33, SBB delivers another irreparably broad demand.

SBB asks for all documents that the SEC possesses related to the valuation of Level 3 assets,

including (but not limited to) any public statements by any of the SEC’s current or former

employees over the past seven years. 5 For reference, the SEC has over 4,500 current

employees in its D.C. headquarters and 11 regional offices. That does not include the untold


4
  See SEC 2020 SEC Agency Financial Report, www.sec.gov/files/sec-2020-agency-financial-
report_1.pdf#chairmessage, at p. 19, Nov. 12, 2020 (2,950 examinations); 2019 SEC Agency
Financial Report, www.sec.gov/files/sec-2019-agency-financial-report.pdf#mission, at p. 15, Nov.
13, 2019 (3,075 examinations); 2018 SEC Agency Financial Report, www.sec.gov/files/sec-2018-
agency-financial-report.pdf#mission, at p. 17 (Nov. 13, 2018) (3,150 examinations).
5
 Initially, SBB’s request was even broader. SBB requested all documents and all responsive
communications by SEC employees (without distinguishing between internal and external
communications). (Ex. A at Req. #33.) SBB has since “limited” its request for
communications to all responsive public statements by any SEC employee over the past
seven years. (Ex. C at p. 5.)

                                               13
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 14 of 15 PageID #:869




number of people who have left the SEC over the past seven years. SBB effectively asks

every SEC employee to (a) stop what they’re doing, (b) review every matter they’ve worked

on over the past seven years regardless of its relevance to the instant case, (c) see if they have

any documents related to the valuation of Level 3 assets (or if they have made any

responsive public statements), and then, presumably, (d) deliver any responsive documents

to the SEC’s counsel in this case so they can be reviewed and either produced or withheld as

privileged. It is impossible to estimate the number of hours such a review would take or the

impact on SEC operations such a broad search would have.

       SBB asks the SEC to engage in this facially overbroad search even though statements

from SEC employees related to the valuation of Level 3 assets are completely irrelevant to

the claims and defenses of this case. Defendants have not alleged that they relied on any

public statements of SEC employees when they violated the fair value provisions of GAAP.

To the contrary, SBB’s employees have made clear that they did not even consider GAAP

when developing their valuation model. (See Ex. B at Int. #5.) And, the Defendants have

not pointed to – and the SEC cannot find – any authority to support the notion that out-of-

court public statements by individual SEC employees would somehow bind the five-

member Commission in making legal or factual arguments in this matter.

       All that said, Defendant SBB is not without resources on this subject. When the SEC

issues a formal release interpreting a regulation – or a ruling on an administrative action –

the document is publicly available on widely used legal research tools (such as Westlaw or

Lexis). Similarly, public speeches or Congressional testimony by SEC Commissioners are

publicly available on the SEC’s website https://www.sec.gov/page/news. Defendants have




                                               14
   Case: 1:19-cv-06473 Document #: 71 Filed: 07/02/21 Page 15 of 15 PageID #:870




just as much access to those documents as counsel for the SEC. But, the SEC should not be

asked to dedicate its resources to such a sideshow.

                                      CONCLUSION

       The SEC is not on trial in this case. The Defendants are. Discovery should,

therefore, focus on the parties’ claims and defenses in this case, rather than matters the SEC

has examined, investigated, charged, or settled in the past. Defendants’ disproportionate

discovery tactics threaten to bog down this case in ancillary disputes over the details and

significance of long-resolved SEC matters. Accordingly, the SEC respectfully requests that

the Court enter a protective order precluding Defendants from pursuing the aforementioned

discovery, and relieving the SEC from having to respond to the discovery requests identified

in this motion.

                                    Respectfully Submitted,

                                    UNITED STATES SECURITIES
                                    AND EXCHANGE COMMISSION

Dated: July 2, 2021                 By: /s/Timothy S. Leiman
                                    Timothy S. Leiman (Leimant@sec.gov)
                                    Robert M. Moye
                                    Kevin A. Wisniewski
                                    Chicago Regional Office
                                    175 West Jackson Blvd., Suite 1450
                                    Chicago, IL 60604
                                    Telephone: (312) 353-7390

                                    Attorneys for Plaintiff




                                               15
